UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8551


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CARL EDWARD BENNETT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (0:07-cv-70021-JFA; 0:04-cr-00657-JFA-2)


Submitted:    May 28, 2009                   Decided:   June 4, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carl Edward Bennett, Appellant Pro Se. Jimmie Ewing, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carl    Edward    Bennett       seeks      to    appeal   the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.     2008)    motion.       The     order      is   not    appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28    U.S.C.      § 2253(c)(2)      (2006).         A

prisoner       satisfies        this        standard      by     demonstrating         that

reasonable        jurists    would      find      that    any    assessment       of     the

constitutional         claims    by    the    district     court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Bennett has

not     made    the    requisite       showing.          Accordingly,       we    deny    a

certificate       of    appealability         and     dismiss     the    appeal. ∗        We


      ∗
       To the extent Bennett also seeks to appeal from the
district court’s order, lowering his sentence from 360 months of
imprisonment to 292 months under 18 U.S.C.A. § 3582(c)(2) (West
2000 & Supp. 2009), we note that he is entitled to no other
relief. See United States v. Dunphy, 551 F.3d 247, 251-52 (4th
Cir. 2009) (noting that when a sentence is within the Sentencing
Guidelines applicable at the time of the original sentencing, a
district court is not authorized under § 3582(c)(2) to reduce a
defendant’s sentence below the amended sentencing range).


                                              2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3